Citation Nr: 0825890	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  07-01 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the appellant is the veteran's surviving spouse to 
receive Department of Veterans Affairs benefits.




ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty in the military and died in 
July 2002.  The appellant alleges she is his lawful surviving 
spouse.  She appealed to the Board of Veterans' Appeals 
(Board) from an October 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied her claim for dependency and indemnity 
compensation (DIC) benefits on the basis that she is not 
entitled to this recognition.

In her January 2007 Substantive Appeal, VA Form 9, the 
appellant requested a hearing at the RO before a Veterans Law 
Judge of the Board - commonly referred to as a Travel Board 
hearing.  But she subsequently withdrew her hearing request 
in February 2007.


FINDINGS OF FACT

1.  The veteran and the appellant were married in September 
1961, but they divorced in March 1976, prior to his death in 
July 2002.

2.  The appellant filed a claim in September 2006 alleging 
entitlement to VA death benefits as the veteran's lawful 
surviving spouse.


CONCLUSION OF LAW

The appellant does not meet the criteria for recognition as 
the veteran's surviving spouse for purposes of receiving VA 
death benefits.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. 
§§ 3.1(j), 3.50, 3.206 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the applicable criteria, improved death pension is a 
benefit payable to a veteran's surviving spouse or child 
because of the veteran's nonservice-connected death.  38 
U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4).  Dependency and 
indemnity compensation (DIC) is a payment made by VA to a 
surviving spouse, child or parent because of a service-
connected death occurring after December 31, 1956.  
38 U.S.C.A. § 101(14); 38 C.F.R. § 3.5(a)(1).

To be recognized as the veteran's surviving spouse for the 
purpose of establishing entitlement to VA death benefits, the 
appellant must be a person of the opposite sex whose marriage 
to the veteran meets the requirements of 38 C.F.R. § 3.1(j) 
and who was the spouse of the veteran at the time of the 
veteran's death and:  (1) who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was 
due to the misconduct of, or procured by, the veteran without 
the fault of the spouse; and (2) except as provided in 38 
C.F.R. § 3.55, has not remarried or has not since the death 
of the veteran and after September 19, 1962, lived with 
another person of the opposite sex and held himself or 
herself out openly to the public to be the spouse of such 
other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

The existence of a marriage may be established by a copy or 
abstract of the public record of marriage, or a copy of the 
church record of marriage, containing sufficient data to 
identify the parties, the date and place of the marriage, and 
the number of prior marriages if shown on the official 
record.  38 C.F.R. § 3.205(a).  The validity of a divorce 
decree, regular on its face, will be questioned by VA only 
when such validity is put in issue by a party thereto or a 
person whose interest in a claim for VA benefits would be 
affected thereby.  38 C.F.R. § 3.206.



The relevant facts in this case are not in dispute.  A 
certified copy of their marriage certificate shows the 
veteran and the appellant were married in September 1961.  
Also of record is their divorce decree, indicating they 
divorced in March 1976, prior to his death in July 2002.  The 
appellant has not disputed that she was divorced from the 
veteran at the time of his death, nor has she disputed the 
validity of their divorce decree.  See 38 C.F.R. § 3.206.  So 
the evidence clearly documents that she was not the veteran's 
legal spouse for VA purposes at the time of his death, and 
she therefore does not meet the definition of a surviving 
spouse under the provisions of 38 C.F.R. § 3.50.

In her November 2006 Notice of Disagreement (NOD), the 
appellant argues that the divorce decree sets forth that she 
is entitled to 41 percent of the veteran's pension benefits 
upon completion of his 20 years' of military service (or upon 
his death), and that she is also entitled to all of his 
military insurance at the time of his death.  This argument 
has no merit, however, because VA is bound by the federal law 
and regulations which clearly state that a claimant must be a 
lawful surviving spouse in order to be entitled to VA 
benefits.  See U.S.C.A. § 101(14); 38 C.F.R. § 3.5(a)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where, as here, the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, 
the appeal is denied based on the appellant's lack of 
legal entitlement.



In concluding, it is also worth mentioning that the Veterans 
Claims Assistance Act of 2000 (VCAA) describes VA's duties to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007).  Since, however, the law 
and not the evidence is dispositive of the appeal, the VCAA 
is not applicable.  Mason v. Principi, 16 Vet. App. 129 
(2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 
537 U.S. 821 (2002).  See, too, VAOPGCPREC 5-2004 (June 23, 
2004).


ORDER

The appellant is not recognized as the veteran's surviving 
spouse for purposes of receiving VA death benefits.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


